Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
Claims 1 and 12-13 have been amended.
Claims 1 and 12-13 are independent claims.
Claims 1-24 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of without significantly more. 
Independent claims 1 and 12-13 recite: 
…… modeling and benchmarking, a plurality of benefit plans for … by:
providing a plan manager including a set of insurance categories, a set of benchmark scores and a set of benchmark categories;
retrieving a plurality of insurance profiles for a plurality of business entities…; 
generating a set of benchmark scores corresponding to a set of benchmark categories for the current insurance profile of the company using the plurality of insurance profiles …; 
controlling automatically information displayed in the plans section about the plurality of benefits plans responsive to selection of a selected filter from the filter graphical control of the selectable drop-down filter menu;
responsive to selection of the selected filter, dynamically generating an adjusted benchmark score …; and therefore allows the user to more quickly and easily assess payment of the selected insurance premium
Thus, under the broadest reasonable interpretation, the claim recites managing insurance benefit plans through the analysis and display of certain data/information. Therefore the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice” such as insurance management in the form of a contract, e.g. premium payments for coverage. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of an apparatus including a computer system comprising “a display system” for dynamically modeling and benchmarking a plurality of benefit plans … by: retrieving a plurality of insurance profiles for a plurality of business entities…; displaying the current insurance profile for the company; displaying the set of benchmark scores …; displaying a selectable drop-down filter menu …; controlling information displayed in the plans section …; displaying changed plan information …; and displaying, the adjusted benchmark score …;  is recited at a high level of generality (i.e., generally linking to a particular technological environment), e.g. see Applicant’s specification in at least paragraph [0091], “Display 712 is configured to display information to a user. Display 712 may comprise, for example, without limitation, a monitor, a touch screen, a laser display, a holographic display, a virtual display device, and/or some other type of display device.” These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f) (Step 2A Prong 2).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to apply the exception using a generic computer component, See MPEP § 2106.05(d)).
The same analysis applies here in 2B, i.e. mere instruction to ‘apply’ an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, retrieving data is a well-understood, routine and conventional computer 
The dependent claims 2-11 & 14-24 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The dependent claims further narrow the abstract idea and at most improve a business process, however, an improvement to a business process is still a business process and does not improve a technology. The elements in the dependent claims, when taken alone, each execute in a manner conventionally expected of these elements i.e. a display for displaying data. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea. Therefore, the dependent claims are ineligible.

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments under USC 101, the applicant argues Step 2A prong I stating that the Office Action has not properly identified an abstract idea in the claims and that the claims are not a certain method of organizing human activity, however, under the broadest reasonable interpretation, the claim recites generating a set of benchmark scores corresponding to a set of benchmark categories for the current insurance profile of the selected business entity using the plurality of insurance profiles and controlling information displayed. This is a business method for dynamic modeling and benchmarking for benefits plans, therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. The current claims implement the abstract idea using a plan manager of a computer system which does not integrate the judicial exception into a practical application because the combination of additional element(s) of is/are recited at a high level of generality i.e., as a generic processor performing a generic computer functions of processing data and a generic display system performing a generic computer function of displaying data, which are merely invoked as a tools to perform an existing process. Further, paragraphs [28, 37-38, 41-44 & 46-48] depict performing the steps using a plan manager which is not an improvement to technology, rather, merely recites how to generally 
With respect to applicant’s arguments under 35 USC 101 of Step 2A prong II, stating that the claims are integrated into a practical technological application since they require a specific computer technological feature that meaningfully limits the claims when the plan manages is interpreted in light of the specifications, however, the examiner respectfully disagrees. The steps in the claims such as controlling data, generating data and retrieving data are not specific technological features that meaningfully limit the claims when the plan manager is interpreted in light of the specifications; rather, these steps are recited at a high-level of generality (i.e., as a generic processor with memory suitably programmed to performing generic computer functions for modeling and benchmarking for benefit plans) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea. At best, these features may be considered to be a business solution, using computers, to a problem of dynamic modeling and benchmarking for benefits plans. The alleged benefits are due to a business decision, using computers, rather than any improvement another technology or technical field, or an improvement to the functioning of the computer itself. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’ Further, the claims differ from those seen in Core Wireless where an improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Rather, the instant application merely recites displaying generic data. Thus, the claims do not integrate the judicial exception into a practical application and the 101 Step 2A prong II is sustained.
With respect to applicant’s arguments under 35 USC 101 of Step 2B, stating that the claims provide substantially more than the purported abstract idea because they solve technical problems with novel and non-obvious combinations of elements that are not well understood, routine or conventional, however, the examiner respectfully disagrees. Controlling information being displayed and generating an adjusted benchmark score are not technical solutions to technical problems, rather, similar to the other limitations in the claim, they are mere instructions to apply an exception akin to a commonplace business method being applied on a general purpose computer and well-understood, routine and conventional steps in the business of modeling and benchmarking benefit plans. The claims do not teach a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage nor do they improve a graphical user interface; therefore, the claims differ from those seen in DDR Holdings and Core wireless since the claims do not recite any improvements to computer functionality. The additional elements describe using a computer to automate the process and therefore do not contribute to an inventive concept, see MPEP 2106.05 (a) (I. IMPROVEMENTS TO COMPUTER FUNCTIONALITY), where examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). Thus, the claims rejected under the 101 Step 2B are sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695      
                                                                                                                                                                  /CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/7/2021